Morton, J.
The only exception which has been argued to us is that relating to the admissibility of evidence introduced by the government as to threats and acts of violence on the part of the defendant towards his wife, from shortly after their marriage down, or nearly down, to the time of the alleged homicide. The evidence tended to show that these acts and threats occurred with more or less frequency during all that time, with the exception *240of about fifteen months in 1888 and 1889, when they were separated, and of a few months, though just how many did not appear, after they lived together again. We think that the evidence was clearly admissible in connection with the other circumstances. It tended to show a settled ill-will and malice on the part of the defendant towards his wife, and therefore bore directly on the question whether there was any motive for him to commit the crime. It was not admitted for the purpose of showing separate and independent acts and threats, but for the purpose of showing a course of conduct. It was unavoidable that, in showing the cause of the defendant’s conduct, evidence of his acts and threats should be introduced. His course of conduct could not be shown so satisfactorily in any other way. Commonwealth v. Goodwin, 14 Gray, 55. Commonwealth v. Madan, 102 Mass. 1. Commonwealth v. Bradford, 126 Mass. 42. Commonwealth v. Abbott, 130 Mass. 472. Commonwealth v. Ryan, 134 Mass. 223. Commonwealth v. Quinn, 150 Mass. 401. State v. Rash, 12 Ired. 382. Cluck v. State, 40 Ind. 263, 270. Mimms v. State, 16 Ohio St. 221. Sharp v. People, 29 Ill. 464. Thrasher v. State, 3 Tex. App. 281.
The question, of the remoteness of the acts and threats was for the court in the exercise of its discretion, and we see nothing to indicate that the discretion was exercised erroneously. Commonwealth v. Goodwin, Commonwealth v. Bradford, Commonwealth v. Abbott, Commonwealth v. Ryan, and Commonwealth v. Quinn, ubi supra. The separation of fifteen months would tend to indicate, if anything, a continuance of ill feeling on the defendant’s part towards his wife, and there is nothing to show on what terms they began to live together again. Even if there had been a reconciliation, that, followed as it was by a resumption by the defendant of his threats and acts of violence, would not render evidence of former acts and threats inadmissible, (Robbins v. Robbins, 100 Mass. 150,) and these taken in connection with the subsequent acts and threats tended to show a substantially continuous course of such conduct.
The motion to quash on the ground that the grand jury knew of the cause of death, and that the indictment did not fully, formally, and sufficiently describe it, was rightly denied. In addition to Commonwealth v. Webster, 5 Cush. 295, the latter *241question has been recently considered in Commonwealth v. Coy, ante, 200.
There was no evidence as to what appeared before the grand jury, and the instructions of the court as to the averment in the second count in the indictment, that the defendant killed his wife in a manner and by means to the grand jurors unknown, were on that account sufficiently favorable to him.
It does not appear for what purpose the evidence as to the presence of sand in the mouth, nostrils, and windpipe was admitted, or what use was made of it. It might have been admitted properly for either one of several reasons. It is enough to say that its admission may be justified, as describing the condition of the body when found. Commonwealth v. Brown, 14 Gray, 419, 431. Exceptions overruled.